Citation Nr: 0607783	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for left ear hearing loss disability.


FINDING OF FACT

The competent evidence of record does not establish that the 
veteran has current left ear hearing loss disability for VA 
purposes.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) and Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a May 2005 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also requested to 
submit any evidence in his possession that pertained to the 
claim.  He was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability at issue on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection and any 
questions as to the appropriate disability rating and/or 
effective date to be assigned are rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO denied the claim for 
entitlement to service connection for left ear hearing loss 
prior to issuance of VCAA notice.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2005 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).   Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active military service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.

Legal Analysis

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The veteran's March 1970 
induction examination report indicates that on audiometric 
evaluation, the veteran had the following pure tone 
thresholds, in decibels:  35 decibels at the 500 HZ 
frequency, 30 decibels at the 1000 HZ frequency, 20 decibels 
at the 2000 HZ frequency and 25 decibels at the 4000 HZ 
frequency.  Such auditory findings did not constitute hearing 
loss disability for VA purposes.  As previously stated, for 
VA purposes, impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater.  
 
However, the Board notes that the 25, 30 and 35 decibel 
auditory thresholds found on the entrance examination are 
considered impaired hearing, which the veteran experienced 
prior to entering service.  Normal hearing is from 0 to 20 
decibels, and higher levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157(1993).  
Nevertheless, although the veteran indeed had left ear 
impaired hearing on his entrance examination, there is no 
evidence that such hearing loss underwent any clinically 
significant increase in service.  In fact, in comparing the 
veteran's entrance examination with his separation 
examination, which reported puretone thresholds of 20 
decibels at the 500 and 1000 HZ frequencies and 15 decibels 
at the 2000 HZ and 4000 HZ levels, the veteran's hearing 
improved at all reported thresholds by the time of his 
separation.  

Moreover, the Board finds that the veteran's pre-service left 
ear impaired hearing loss did not result in hearing loss 
"disability" for VA purposes during service.  In this case, 
the veteran's February 1972 separation examination report 
reflects that on audiometric examination, the veteran had 15 
and 20 decibel thresholds from the 500 to 4000 HZ 
frequencies.  The Board notes that such thresholds do not 
constitute hearing loss "disability" for VA purposes.  
Additionally, the examiner from the August 2003 VA 
examination reported that the veteran's hearing was normal at 
military separation.

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the Board observes that the veteran can establish 
service connection on the basis of post-service evidence of a 
nexus between current hearing loss disability and service.  
38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the 
VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service. 

The veteran contends that he incurred hearing loss as a 
result of being near detonating hand grenades during basic 
training.  The record also reflects that the veteran received 
the M16 sharpshooter badge.  Therefore the Board, resolving 
all doubt in the veteran's favor, concludes that it would 
have been consistent with the circumstances of the veteran's 
service for him to have been subjected to acoustic trauma. 

However, in this case, post-service medical evidence of 
record reflects that the veteran does not have a current 
hearing loss disability for VA purposes.  In this regard, on 
VA examination in August 2003, the veteran had the following 
reported puretone thresholds:  10 decibels at 500 and 1000 
Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 
and 35 decibels at 4000 Hertz.  The reported speech 
recognition score was 96 percent.  Significantly, the 
examiner reported that testing for the left ear was within 
normal limits for VA purposes.

The veteran also submitted to a private audiological 
evaluation in August 2004.  However, the audiological report 
contains uninterpreted results of his pure tone threshold 
evaluation.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  
Nevertheless, the Board observes that the reported 96 percent 
speech recognition score is also not considered hearing loss 
disability for VA purposes.

Thus, in light of any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has current left ear hearing 
loss disability for VA purposes.  Although the veteran 
asserts that he has current left ear hearing loss disability 
that is etiologically related to service, he, as a layperson, 
is not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish the presence 
of current left ear hearing loss disability for VA purposes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


